Title: To Thomas Jefferson from Bernard Peyton, 9 July 1821
From: Peyton, Bernard
To: Jefferson, Thomas


Dear sir,
Richd
9 July 1821
From my not recg a letter from you by yesterday’s Mail, enclosing notes for the renewal of yours at the several Banks, am led to fear you are either indisposed, or from home; I have determined however to send this by a private hand, to ensure its reaching you, & pray you to dispatch a parcel notes forthwith, by a special messenger, if the mail is not coming immediately, as I am every moment exposed to protest, & ruin, as well as yourself & Jefferson:—The $4,000 being to take up, & also the $2250 due on Wednesday, which I put in, in my own name, a fortnight ago, as I wrote you the same day, or previous, having no note of yours by me for its renewal.—This is a serious business, & I pray your early attention to it.—should you determine to execute the power of Atty sent, I have to say, that the Va Bk: will not discount notes signed by Atty, so that for your note there, blanks, as heretofore, must be sent—at the Farmers & U.S. Banks—power of Atty will accrue—in great hasteYours TrulyB. Peyton